Citation Nr: 1811100	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), obsessive compulsive disorder (OCD), and major depression.

2.  Entitlement to an increased rating for degenerative joint disease of the left shoulder, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

4.  Entitlement to an increased rating for headaches, evaluated as 10 percent disabling prior to November 13, 2015, and as 30 percent disabling from that date.

5.  Entitlement to an initial compensable evaluation for asbestosis.

6.  Entitlement to an initial evaluation in excess of 40 percent for traumatic brain injury (TBI).  

7.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left upper extremity.

8.  Entitlement to higher evaluations for arthritis of the thoracic spine, evaluated as noncompensably disabling prior to November 13, 2015, and as 10 percent disabling from that date.  

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a deviated nasal septum.

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hydrocele of the left testicle.  

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis.  

13.  Entitlement to an effective date prior to April 14, 2015 for the grant of service connection for (TBI).  

14.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to January 1983, from  April 1983 to March 1989, and from June 1989 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Winston-Salem, North Carolina and Buffalo, New York.  Jurisdiction over the Veteran's claims file currently resides with the Winston-Salem RO.

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying descriptions of the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons, as reflected above.

In his December 2013 substantive appeal, the Veteran requested a hearing before the Board; however, he withdrew his hearing request in August 2016.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension is decided herein; the remaining issues listed above are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2001, the Board denied service connection for hypertension.

2.  The evidence added to the record since the December 2001 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension, and does not raise a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 Board decision is final.  38 U.S.C. § 7104(b) (West 2012); 38 C.F.R. §§ 3.160(d), 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

The Veteran was notified of the evidence necessary to support his petition to reopen in correspondence dated in April 2010.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the electronic claims file.  As the issue pertains to a  previously denied claim, the Board notes that until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service incurrence of hypertension may be presumed if manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (West 2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, the Board denied the Veteran's claim of entitlement to service connection for hypertension in a December 2001 decision.  It noted that the record contained the Veteran's service treatment records, as well as reports from VA examinations in April 1995 and October 2000.  It indicated that, although service treatment records reflected fluctuating blood pressure readings, a VA examiner determined in October 2000 that the Veteran's in-service blood pressure readings did not indicate that hypertension or high blood pressure was a medical problem.  He indicated that the fluctuation was consistent with possible stress as well as the Veteran's extensive alcohol use.  Following an in-depth review of the record, the examiner concluded that hypertension did not begin during active duty or within one year following separation from active duty.  

The evidence added to the record since the December 2001 Board decision includes the Veteran's statements, copies of service treatment records, and VA treatment records showing a current diagnosis of hypertension.  

To the extent that the Veteran states that he had hypertension during service, these statements are cumulative, as such arguments were considered by the Board in December 2001.  Moreover, evidence of a diagnosis of hypertension was acknowledged by the Board in 2001, and any evidence indicating such is also cumulative such as the VA treatment records.  The evidence added to the record does not competently demonstrate a diagnosis of hypertension in service or within the first post service year.  Thus, the evidence added to the record since the December 2001 Board decision is not new and material for the purpose of reopening the Veteran's claim.  

In consideration of the foregoing, the Board finds that the critical defect existing at the time of the December 2001 Board decision has not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for hypertension may not be reopened.  


ORDER

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for hypertension is denied.


REMAND

Service Connection for PTSD

The Veteran has been diagnosed with PTSD, by a VA outpatient treatment provider and a March 2015 VA examiner.  However, the AOJ has determined that the stressor upon which these diagnoses have been made cannot be verified.  Specifically, the Veteran reported that during 1983 or 1984, while serving as a military policeman, he witnessed the death of a civilian worker while he was stationed in the Philippines.  He indicated that the man was trapped under a steam roller and died.  More recently, however, the Veteran has also contended that he has PTSD as the result of being struck by a heavy object while in the Philippines, and as the result of a motor vehicle accident that occurred during service.  These incidents are documented in the Veteran's service records.  This theory of entitlement has not been addressed.  The Veteran should be afforded a VA examination to determine whether his diagnosed PTSD is related to either of these stressors.  

Evaluations

As an initial matter, the Board notes that in November 2013, the AOJ issued a SOC which included the issues of entitlement to higher evaluations for degenerative joint disease of the left shoulder, headaches, and degenerative disc disease of the cervical spine.  Since then, the AOJ has developed evidence regarding these disabilities.  VA shoulder and arm, spine, and headache examinations were conducted in January 2016, and reports of those examinations were added to the record in February 2016.  Review of the record does not disclose that a supplemental statement of the case (SSOC) was issued on these matters pursuant to 38 C.F.R. § 19.31; however, the Board has determined that additional development with respect to these issues is necessary.  As such, this procedural defect will be cured when the AOJ issues a SSOC on its completion of that development.  

With respect to his left shoulder disability, the Veteran has submitted evidence indicating that he underwent surgery subsequent to the January 2016 VA examination.  A report from Cape Fear Orthopedics indicates that the Veteran underwent surgery on his left shoulder in December 2016.  He should be afforded a VA examination to determine the current severity of this disability.

Regarding the cervical spine disability, subsequent to the January 2016 examination, the Veteran inquired about treatment for his neck and back during an April 2016 VA neurosurgical consultation.  The provider recommended that he seek physical therapy or pain management.  This suggests worsening of this disability.  Thus, a current examination is warranted.  

The Veteran contends that his headaches are worse than reflected by the current evaluations.  In October 2015, he submitted a VA headaches disability benefits questionnaire.  While this form appears to have been signed by a physician, it is unclear whether that physician signed the form and was responsible for its contents.  In this regard, the Board observes that various statements within the form refer to the Veteran in the first person.  For example, Block 1C indicates "Chronic debilitating migraine episodes which prevent me from performing daily functions" and "I isolate myself from noise, motion, and bright light."  Thus, it is unclear to the Board whether the signing physician commented on the economic impact of the Veteran's headaches, or whether he merely signed a completed form presented by the Veteran.  On VA examination in January 2016, the examiner indicated that the headache condition affected the Veteran's ability to work, noting that he was unable to work at all when migraines were present.  However, this does not provide any insight into whether headaches are productive of severe economic inadaptability.  The Board therefore concludes that an additional VA examination is necessary, which accounts for the Veteran's contentions as well as the medical evidence of record.

The Veteran's respiratory disability was most recently examined in January 2016.  At that time, the examiner indicated that the Veteran's respiratory condition did not require the uses of inhaled medications.  However, the report of pulmonary function testing in June 2016 by Highsmith-Rainey Specialty Hospital indicates that the Veteran was given Albuterol.  The implication of this is not clear.  As such, the Veteran should be afforded an additional examination that includes consideration of the June 2016 pulmonary function test findings.  

The Veteran seeks a higher initial evaluation for TBI.  In this regard, he has argued that he has various symptoms, to include psychiatric manifestations, that are worse than reflected by the current evaluation.  As discussed, the Board is remanding the claim of entitlement to service connection for an acquired psychiatric disorder for an examination.  As this examination might produce evidence pertaining to the evaluation of the Veteran's TBI, the Board has determined that the TBI claim is intertwined with the PTSD claim.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Finally, as discussed above, the issue of a TDIU is in appellate status.  Further adjudication of the Veteran's appeal should include consideration of this issue.

Issuance of Statement of the Case

The Board observes that the filing of a notice of disagreement (NOD) places a claim in appellate status.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).  

In a September 2015 rating decision, the AOJ granted service connection for traumatic brain injury (TBI).  In his November 2015 NOD, the Veteran expressed his disagreement with both the evaluation of this disability and the effective date of the award of service connection.  While the NOD with respect to the evaluation of TBI has been acknowledged and perfected on appeal, the Veteran's NOD with regard to the effective date of the award has not been addressed by the AOJ.  

In a March 2016 rating decision, the AOJ granted service connection for radiculopathy of the left upper extremity and assigned a 20 percent evaluation; increased the evaluation of arthritis of the thoracic spine to 10 percent, effective November 13, 2015; and declined to reopen claims of entitlement to service connection for a deviated septum, hydrocele of the left testicle, and sinusitis.  
In March 2016, the Veteran disagreed with the AOJ's decision with respect to service connection for a hydrocele of the left testicle, sinusitis, and a deviated nasal septum; and the evaluation of the left upper extremity neuropathy and arthritis of the thoracic spine.  Review of the record does not indicate that the Veteran's NOD has been acknowledged by the AOJ.  

A statement of the case (SOC) regarding these issues must be provided to the appellant.  As such, these issues must be remanded.  Manlincon.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the period from October 2016 to the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine nature and etiology of any diagnosed acquired psychiatric disorder.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

All indicated tests should be accomplished.  
 
Following review of the record and examination of the Veteran, the examiner should identify all current psychiatric diagnoses.  If a diagnosis of PTSD is deemed warranted, the examiner should indicate the specific in-service stressor or stressors upon which that diagnosis is based and state whether each stressor is related to the reported in-service physical assault. 

The examiner should provide an opinion regarding whether is it at least as likely as not (50 percent or more probability) that any currently diagnosed psychiatric disorder is related to any incident of service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his left shoulder and cervical spine disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

All indicated tests should be accomplished.  

The VA examiner should ensure that, consistent with 38 C.F.R.§ 4.59, the examination report contains range of motion testing of the left shoulder and cervical spine, including active, passive, weight-bearing, and non-weight-bearing (if appropriate), including the results following repetitive motion testing and whether there is any functional loss.  The examiner should specify whether there is pain on motion, and if so, the point during motion (in degrees) at which the Veteran experiences pain.  

The examiner should also express an opinion concerning whether there would be additional functional impairment of the left shoulder or cervical spine on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must explain the rationale for any opinion expressed.     

4.  Schedule the Veteran for a VA neurological examination to determine the severity of his headache disability.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

All indicated tests should be accomplished.  

Following examination of the Veteran and review of the record, the examiner should describe the manifestations of the Veteran's headache disability.  The examiner must provide a discussion of the impact of the Veteran's headache disability on his ability to work, to include whether his headache disability is productive of severe economic inadaptability.

The examiner must explain the rationale for any opinion expressed.  

5.  Schedule the Veteran for a VA respiratory examination to determine the current severity of his asbestosis.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

All indicated tests should be accomplished, to include pulmonary function tests.  The examiner should provide a discussion of the results of the pulmonary function tests.

Following examination of the Veteran and review of the record, the examiner should describe the manifestations of the Veteran's respiratory disability.  

The examiner must explain the rationale for any opinion expressed.  

6.  Thereafter, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

7.  Issue the Veteran a statement of the case on the issue of entitlement to an effective date earlier than April 14, 2015, for the grant of service connection for TBI; an initial evaluation in excess of 20 percent for radiculopathy of the left upper extremity; and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a deviated septum, hydrocele of the left testicle, and sinusitis pursuant to 38 C.F.R. § 19.26 (2017).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, the AOJ should return the claim or claims to the Board for the purpose of appellate disposition.

8.  Then, readjudicate the claims perfected on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


